Case 1:19-cv-00276-PLM-RSK ECF No. 8-8, PagelD.322 Filed 05/22/19 Page 1 of 2

STATE OF MICHIGAN

IN THE 20" CIRCUIT COURT FOR THE COUNTY OF OTTAWA

 

DAVID ELLIOT WERKING
an Indiana Resident,
Plaintiff, Case No.
Hon.

vs.
BETH EILEEN WERKING,

a Michigan Resident, and PAUL MICHAEL WERKING,
a Michigan Resident

Defendants.

 

POWERS & GREENGARD
Attorneys for Plaintiff

Miles L. Greengard (P76812)

The Carriage House

509 Franklin Avenue

Grand Haven, MI 49417

(616) 512-5474 (Phone)

(616) 607-7322 (Fax)
mgreengard@powersgreengard.com

 

AFFIDAVIT OF DAVID WERKING

 

1. Iam over 18 years of age and I have personal knowledge of the facts contained in
this affidavit, and I can testify to such facts.

2. I currently live in Indiana at 1715 E. Princeton Avenue, Muncie, 47303.
3. My parents’ primary residence is at 11645 Lakeshore Drive, Grand Haven, Michigan.
4, I moved into my parents’ house on October 5, 2016.

5. When I moved into my parents’ house, I brought with me a large amount of
personal property, some of which was pornographic in nature.

6. None of the property, pornographic or otherwise, was illegal to possess.

 
Case 1:19-cv-00276-PLM-RSK ECF No. 8-8, PagelD.323 Filed 05/22/19 Page 2 of 2

7. Ihad purchased or been given all of the property I brought to my parents’.
8. While I lived at home, in lieu of paying rent, I performed household chores.

9. After an incident on August 23, 2017 in which I called the police, I was told by the
police that I had to leave my parents’ house for at least three days.

10. After my patents destroyed my property, I had no way to recover it.

11. There was no child pornography in my collection of Property.

J}

f

f
ff

; . . | / / ‘
Dated: February 8, 2019 NVA ALYOT _ |’ Bol WG
David Elliot Werking IN] er

Subseribed and sworn to before me on February F, 2019
, re Count

Notary publ, State of Indiana, County oS DelaasayE

My commission expires

 
   

cm, Codly Boston Leos nes
eB) COMM. EXP. 06/2 Pang,
sph COMM. #: CY ::

DELAWARE COUNTY, INDIANA

 
  
 

 

 
